[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            DEC 18, 2007
                             No. 07-11859
                                                          THOMAS K. KAHN
                       ________________________
                                                              CLERK

                   D. C. Docket No. 04-03006 CV-CC-1

JANICE WEIN,

                                                           Plaintiff-Appellant,

                                  versus

ENCORE TICKETS, INC., THOMAS
EDWARDS, JOHN DOE, 1, JOHN DOE, 2,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                           (December 18, 2007)

Before ANDERSON, BLACK and HILL, Circuit Judges.

PER CURIAM:
      After oral argument and careful consideration, we conclude for the reasons

fully discussed at oral argument that the judgment of the district court is due to be

affirmed. The only claims asserted in either the district court or the initial brief on

appeal are a conversion claim and a contract claim. We agree with the district

court that plaintiff has failed to make out a conversion claim. Plaintiff’s own

testimony establishes that the 2003 badge was given to her brother and Barnett,

without restricting same to their personal use. Defendant’s acquisition of the same

therefore was not unauthorized. Even if defendant failed to appropriately advise

the ultimate user about compliance with tournament rules, that would amount at

most to mere negligence, and not rise to the level of conversion.

      With respect to plaintiff’s contract claim, we agree with the district court that

the record establishes that there was no contract between plaintiff and defendant.

Plaintiff has wholly failed to create a genuine issue of fact that the parties dealing

with defendant acted on her behalf as her agent. Indeed, plaintiff’s admissions in

her deposition belie same.

      Plaintiff’s procedural arguments are rejected without need for discussion.

      AFFIRMED.




                                           2